EXHIBIT 32.1 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Magnolia Solar Corporation, (the ‘‘Company’’) on Form10-Q for quarter ended September 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Dr. Yash R. Puri, Executive Vice-President and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company Date: November 14, 2011 /s/ Dr. Yash R. Puri Dr. Yash R. Puri Executive Vice-President and Chief Financial Officer (Principal Financial Officer)
